Case 1:20-cr-00335-JSR Document 31 Filed 09/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

¥.
Ai_saotosin ORDER
DAGOBERTO GONZALEZ,

20 Cr. 335 (JSR)
Defendant.

 

 

JED S, RAKOFF, United States District Judge:

After considering Mr. Gonzalez’s application at the bail review hearing held on September
2, 2020, IT IS HEREBY ORRDERED that the defendant’s conditions of pretrial release are
modified to remove the condition of home detention enforced by electronic monitoring. All other

conditions are to remain in effect.

SO ORDERED:

Dated: New York, New York
September 2, 2020

Soh Lhd

THE HONORABLE JED S. RAKOFF.
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
